On the appeal of defendant William Voxman, order denying his motion to dismiss the complaint for insufficiency reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that as to him no cause of action is stated. On the appeal of defendants Sabelli and D’Onofrio, order denying motion to dismiss the complaint for insufficiency, or to strike out therefrom certain parts or portions as conclusions of law and evidentiary, affirmed, with ten dollars costs and disbursements. Motion of defendants, appellants, Sabelli and D’Onofrio for ten days’ time in which to answer after the determination of the appeal, granted. Young, Rich, Kapper, Lazansky and Hagarty, JJ., concur.